DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.

   1.   ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS
Rejections - USC 112
	Applicant's arguments (see pages 7 of the remarks dated 1/28/21) with respect to claims 1-5, 7-16, and 18-20 have been considered and are persuasive.  Thus the rejections of these claims have been withdrawn.  

   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments (see pages 7-8 of the remarks dated 1/28/21) with respect to claims 1-5, 7-16, and 18-20 have been considered and are persuasive.  Thus the rejections of these claims have been withdrawn.  

   3.  ALLOWABLE SUBJECT MATTER
Claims 1-5, 7-16, and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claim 1 recites the limitations of:
“based on characteristics of the block I/O job, classify the block I/O job as an intensive write, wherein the classification is based at least in part on a number of bytes or blocks to be written in the block I/O job being above a selected threshold, and wherein the selected threshold is based at least in part on a wear level of the first physical storage resource; 
in response to the block I/O job being classified as an intensive write, invoke a speculative I/O aggregator module of the disk manager; 
create a delta disk image for the first physical storage resource at a second physical storage resource; and 
redirect the block I/O job to the delta disk image at the second physical storage resource such that the block I/O job is applied to the second physical storage resource instead of the first physical storage resource.”

Claim 10 recites the limitations of:
“based on characteristics of the block I/O job, the disk manager classifying the block I/O job as an intensive write, wherein the classification is based at least in part on a number of bytes or blocks to be written in the block I/O job being above a selected 
in response to the block I/O job being classified as an intensive write, the disk manager invoking a speculative I/O aggregator module; 
the disk manager creating a delta disk image for the first physical storage resource at a second physical storage resource; and 
the disk manager redirecting the block I/O job to the delta disk image at the second physical storage resource such that the block I/O job is applied to the second physical storage resource instead of the first physical storage resource.”

Claim 12 recites the limitations of:
“based on characteristics of the block I/O job, classify the block I/O job as an intensive write, wherein the classification is based at least in part on a number of bytes or blocks to be written in the block I/O job being above a selected threshold, and wherein the selected threshold is based at least in part on a wear level of the first physical storage resource; 
in response to the block I/O job being classified as an intensive write, invoke a speculative I/O aggregator module of the disk manager; 
create a delta disk image for the first physical storage resource at a second physical storage resource; and 
redirect the block I/O job to the delta disk image at the second physical storage resource such that the block I/O job is applied to the second physical storage resource instead of the first physical storage resource.”
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
Claims 1-5, 7-16, and 18-20 are allowable over the prior art of record.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137